Case 4:19-cv-11358-SDD-DRG ECF No. 10-1 filed 08/19/19 PagelD.4040 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

AMY FLORES,

Plaintiff,
Case No. 2:19-cv-11358
vs Hon. Avern Cohn
Mag. David R. Grand
UNUM LIFE INSURANCE COMPANY

 

OF AMERICA,
Defendant.
Jacob Bender (P78743) K. Scott Hamilton (P44095)
Cooper & Bender, P.C. Dickinson Wright PLLC
Attorney for Plaintiff Attorney for Defendant
4153 Occidental Highway 500 Woodward Avenue, Suite 400
P.O. Box 805 Detroit, MI 48226
Adrian, MI 49221 (313) 223-3500

(517) 263-7884

 

EXHIBIT INDEX

1. Group Policy No. 510638 007

2. Excerpts from STD Administrative Record (filed under seal)

3. Excerpts from LTD Administrative Record (filed under seal)
DICKINSON WRIGHT PLLC

By: /s/ K. Scott Hamilton

K. Scott Hamilton (P44095)
Attorneys for Defendant

500 Woodward Avenue, Suite 4000
Detroit, MI 48226

(313) 223-3500
KHamilton@dickinsonwright.com

Dated: August 19, 2019
Case 4:19-cv-11358-SDD-DRG ECF No. 10-1 filed 08/19/19 PagelD.4041 Page 2 of 2

Certificate of Service

I hereby certify that on August 19, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing to the attorneys of record.

/s/K. Scott Hamilton

K. Scott Hamilton (P44095)
Dickinson Wright PLLC

500 Woodward Ave., Ste. 4000
Detroit, MI 48226-3425
313-223-3500
KHamilton@dickinsonwright.com

DETROIT 16344-316 1511681v4
